Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 12, 2019

                                     No. 04-17-00223-CV

                               Maria Lidia GONZALEZ, et al.,
                                         Appellants

                                               v.

                          ESTATE OF IDELFONSO RAMIREZ,
                                      Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 6215
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice (not participating)
              Liza A. Rodriguez, Justice

     The plaintiffs-appellants’ and intervenors-appellants’ motion for rehearing en banc is
DENIED.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court